DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/03/2021 was filed after the mailing date of the Notice of Allowance on 11/18/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/03/2021 has been entered.
Response to Amendment
Claims 1-16 are currently pending and previously indicated as allowed.  In response to the Office Action mailed 9/01/2021 applicant canceled claims 17-29, previously withdrawn as a non-elected invention.
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “measuring an electrical characteristic of the privacy glazing structure indicative of a health of the privacy glazing structure at a first time; measuring the electrical characteristic of the privacy glazing structure indicative of the health of the privacy glazing structure at a second time later than the first time.”
Claims 2-16 are allowable due to dependency to claim 1.
US 9701577 B1 to Simmons for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 1.  Specifically, Simmons discloses various limitations of base claim 1: applying an electrical drive signal to a privacy glazing structure (Col 5 lines 47-48) comprising an electrically controllable optically active material to control an optical state of the electrically controllable optically active material (Fig. 1 resin 130).  
Further, US 11100845 B1 to Kim et al discloses measuring an electrical a leak current of a display device at a first time; measuring a leak current of a display device at a second time later than the first time; detecting a change in the electrical characteristic based on the electrical characteristic measured at the second time and the electrical characteristic measured at the first time; and in response to detecting the change, adjusting at least one parameter of the electrical drive signal provided to device to compensate.  However, the process of Kim was applied to a display device with self-emissive pixels for achieving uniform brightness with aging components in the display.  Therefore, the prior art of record taken alone or in combination fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 1.  
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571) 272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDMOND C LAU/Primary Examiner, Art Unit 2871